MEMORANDUM **
A review of the record and the responses to the court’s May 11, 2007 order indicates that the questions raised in this appeal are so insubstantial as not to require farther argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The district court did not abuse its discretion in granting appellees’ application for renewal of judgment and denying appellant’s motions to vacate both the original and renewed judgment. See Casey v. Albertson’s Inc., 362 F.3d 1254, 1257 (9th Cir.2004) (orders granting or denying motions to vacate judgment reviewed for abuse of discretion); In re Levander, 180 F.3d 1114, 1121 (9th Cir.1999) (orders granting or denying Federal Rule of Civil Procedure 69(a) motions reviewed for abuse of discretion).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.